Citation Nr: 1229968	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-48 532	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the February 1976 rating decision, which denied service connection for the cause of the Veteran's death, was not final or was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Mark H. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

M.B., E.B., V.B., and C.B.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1939 to April 1972.  The Veteran died in August 1975.  The appellant was the Veteran's surviving spouse.  She passed away in September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In May 2012, a Central Office hearing was held before the undersigned Acting Veterans Law Judge.  In August 2012, the Board advanced the appeal on the Board's docket.  38 C.F.R. § 20.900(c) (2011).  

The Virtual VA eFolder has been reviewed.  

As discussed below, the appellant's appeal is being dismissed.  This dismissal, however, does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  See 38 C.F.R. § 3.1000(a) (2012).  

The Secretary has proposed regulations governing the rules and procedures for substitution upon death.  See 76 Fed. Reg. 8666-8673 (Feb. 15, 2011).  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated.  

Correspondence received at the RO in December 2010 indicates that the widow's estate and her children desired to pursue the claim and substitution was requested.  While the RO apparently continued the appeal despite the death of the appellant, there is no indication that an initial decision was made regarding the request to substitute.  Accordingly, the Board does not have jurisdiction over this issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDING OF FACT

The appellant died in September 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Pelea v. Nicholson, 497 F.3d 1290 (Fed. Cir. 2007); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.



		
J.W. FRANCIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


